722 N.W.2d 889 (2006)
Bridget HOWARD, Plaintiff-Appellant,
v.
Lucia ZAMORANO, M.D., Harper Hospital, Detroit Medical Center, and University Neurological Associates, P.C., Defendants-Appellees, and
John R. Jacobs, M.D. and John Rachel, M.D., Defendants.
Docket No. 127507. COA No. 244610.
Supreme Court of Michigan.
November 1, 2006.
By order of July 19, 2005, the application for leave to appeal the October 14, 2004 judgment of the Court of Appeals was held in abeyance pending the decision in Woodard v. Custer (Docket Nos. 124994-5). On order of the Court, the case having been decided on July 31, 2006, 476 Mich. 545, 719 N.W.2d 842 (2006), the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.